DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NICOLE CLARK (attorney of record) on 08/17/22.

The application has been amended as follows:

Claims 33-34 are cancelled.

Claim 13 will now read as:
The method of claim 1, wherein the electrode material is selected from graphite, hard carbon, lithium metal oxides, and lithium iron phosphate. 

Claim 14 will now read as:
The method of claim 13, wherein the electrode material comprises graphite.

Claim 15 will now read as:
The method of claim 13, wherein the electrode material comprises a lithium metal oxide.

Claim 16 will now read as:
The method of claim 15, wherein the electrode material comprises LiNiMnCoO2.

Claim 22 will now read as:
A continuous method of making an embedded electrode, the method comprising:
continuously providing a bed of polymer particles that extends from a first side to a second side;
continuously depositing a mixture electrode, wherein the mixture comprises:
(a) nanotubes and/or nanofibers, and
(b) an active electrode material, and
continuously treating at least a portion of the polymer particles to form a flexible solid body, wherein a portion of the self-standing electrode is embedded in the flexible solid body to continuously form an embedded electrode.

Claim 26 will now read as:
The method of claim 22, wherein the electrode material is selected from graphite, hard carbon, lithium metal oxides, and lithium iron phosphate. 

Claim 27 will now read as:
The method of claim 26, wherein the electrode material comprises graphite.

Claim 28 will now read as:
The method of claim 26, wherein the electrode material comprises a lithium metal oxide.

Claim 29 will now read as:
The method of claim 28, wherein the electrode material comprises LiNiMnCoO2.

Claim 32 will now read as:
The method of claim 22, wherein the continuously depositing the mixture electrode material, in an aerosolizing reactor, to produce an aerosolized electrode material.
 
Election/Restrictions

Claims 1-21 are allowable (as described below). 
Claims 22-32, were previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/22/21, is hereby withdrawn and Claims 22-32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 (wherein non-elected Claims 33-34 are cancelled per the aforementioned Examiner’s Amendment). 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment

	Currently, the pending Claims are 1-32. The examined Claims are 1-32, with Claims 1, 5-6, 8-9, 13-16, 22, 26-29, 32 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claim 1 (as well as dependent Claims 5-6, 8-9, 21) to explicitly clarify that the instantly claimed mixture comprises (a) nanotubes and/or nanofibers, and (b) an active electrode material. Accordingly, Applicant argues that because said Claims have been amended in said manner, the previous rejections of record under 35 U.S.C. 112(b) should be withdrawn (Pages 7-8 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1 and 22 are Wang et al. (US 2010/0140560), Balu et al. (US 2012/0121986), and Pigos (US 2016/0082404).

Wang teaches multicomponents nanoparticle materials and processes for forming the same (Abstract, [0002]). As illustrated in Figure 1, Wang teaches a method of making an electrode (e.g. a battery electrode), wherein the method comprises depositing a mixture on a first side of a substrate (102) which extends from said first side to a second side, wherein the mixture comprises an active electrode material and carbon, wherein depositing said mixture comprises distributing an aerosolizing gas through the active electrode material and carbon in an aerosolizing reactor to produce and aerosolized active electrode material ([0037], [0056]-[0057]).
Balu teaches a current conductor for an electrochemical device (Abstract, [0003]). As illustrated in Figure 2B, Balu teaches that current conductor comprises carbon nanotubes (single or multi-walled), wherein a portion of said carbon nanotubes are embedded in/on a first side of a substrate (110) ([0032]-[0034]).
Pigos teaches a method of making a dispersion of nanostructures within a matrix (Abstract, [0003]). As illustrated in Figures 1A-1B, Pigos teaches that the method comprises depositing aerosolized nanotubes (e.g. carbon nanotubes) onto a bed of porous matrix material (60) such that the aerosolized nanotubes become dispersed into the matrix material ([0038]-[0039], [0049], [0051]). Furthermore, Pigos teaches that the bed of porous matrix material is formed, for example, out of a polymer powder (i.e. a bed of polymer particles) ([0080]-[0081]).

However, neither Wang nor Balu nor Pigos, alone or in combination, explicitly teach a method (continuous or otherwise) of making an embedded electrode comprising the instantly claimed processing steps. In particular, said references neither teach nor suggest the deposition of the instantly claimed mixture on a bed of polymer particles so as to form a self-standing electrode. Moreover, said references neither teach nor suggest such a bed of polymer particles being treated to form a flexible solid body wherein a portion of the self-standing electrode is embedded therein (i.e. the prior art references neither teach nor suggest the performance of a “treatment” the result of which embeds a portion of a self-standing electrode, as instantly claimed, into a flexible solid body formed of a bed of polymer particles).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729